
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


JOE'S JEANS, INC.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


        This Restricted Stock Unit Agreement (the "Agreement") is made between
Joe's Jeans, Inc., a Delaware corporation (the "Company"),
and                        (the "Employee"). The Company considers that its
interests will be served by granting Employee restricted common stock units
("Restricted Stock Units") under the Joe's Jeans, Inc. Amended and Restated 2004
Stock Incentive Plan (the "Plan") as an inducement for his or her continued and
effective performance of services to the Company.

IT IS AGREED:

        § 1    Grant.    On                            , 201  (the "Grant
Date"), the Company hereby grants to Employee an award of Restricted Stock Units
(the "Award") pursuant to the terms of this Agreement and the Plan.

        § 2    Units Awarded.    

        (a)   The Company hereby awards to Employee, in the
aggregate,                        Restricted Stock Units. This Award represents
Employee's right to receive a certain number of shares of Common Stock upon
vesting of the Restricted Stock Units pursuant to § 3 below. The Restricted
Stock Units do not constitute Common Stock and Employee shall have no voting or
dividend rights relating thereto unless and until such Restricted Stock Units
become vested in accordance with § 3 below and are settled in accordance with
§ 4 below.

        (b)   The Company shall establish and maintain a Restricted Stock Unit
bookkeeping account for Employee, and such account shall be credited for the
number of Restricted Stock Units granted to Employee.

        (c)   No Restricted Stock Units granted to Employee shall be subject to
anticipation, alienation, sale, assignment, transfer, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void. No Restricted Stock Units shall in any manner
be liable or subject to any of Employee's debts, contracts, liabilities or torts
unless and until such benefit is actually paid and received by Employee.

        § 3    Vesting and Forfeitures.    Employee will vest in 12.50% of the
Restricted Stock Units covered by this Award on the six (6) month anniversary of
the Grant Date and an additional 12.50% on each six (6) month anniversary
thereafter until 100% of the Restricted Stock Units have vested; provided, that,
Employee has not experienced a "separation from service" (within the meaning of
Section 409A of the Code, including Section 1.409A-1(h) of the Final Treasury
Regulations promulgated thereunder) (a "Separation from Service") through each
of such vesting dates. Upon the occurrence of a Change in Control, the
Restricted Stock Units shall become 100% vested on such event. The Restricted
Stock Units which have not vested in accordance with the vesting schedule in
this § 3 (the "Unvested Units") shall become vested upon the earliest to occur
of Employee's death, Disability, or Separation from Service by the Company
without Just Cause (as defined below). Upon a Separation from Service for any
other reason (including, without limitation, termination by the Company for Just
Cause or by Employee for any reason) prior to the date that Employee becomes
100% vested in the Award, the Unvested Units shall be forfeited immediately and
Employee shall have no right with respect to the Unvested Units. For purposes of
this Agreement and notwithstanding any other provision of the Plan to the
contrary, "Just Cause" means (a) Employee's conviction for, or a plea of guilty
or nolo contendere to, a felony or any other crime which involves fraud,
dishonesty or moral turpitude, or (b) a material breach by Employee of any
written Company employment policies or rules, including the Company's code of
ethics.

--------------------------------------------------------------------------------



        § 4    Payment.    As soon as practicable after each vesting date, but
in no event later than March 15 of the year following the year in which such
vesting date occurs (including any vesting date related to a Separation from
Service or Change in Control), payment for the Restricted Stock Units that have
vested shall be made in an equal number of shares of Common Stock (less any
shares of Common Stock used to satisfy the Company's withholding obligations).
Any fractional shares shall be settled in cash, subject to the Committee's sole
discretion. The Company shall cause a stock certificate to be delivered to
Employee with respect to such shares of Common Stock (less any shares of Common
Stock used to satisfy the Company's withholding obligations) free of all
restrictions hereunder, except for applicable securities laws restrictions.

        § 5    Compliance with Laws and Regulations.    The issuance, transfer,
vesting, and ownership of Common Stock shall be subject to compliance by the
Company and Employee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company's Common Stock may be listed at the time of such issuance or
transfer. Employee agrees to cooperate with the Company to ensure compliance
with such laws and requirements. Prior to issuance or transfer of Common Stock,
the Company may require Employee to execute and deliver a letter of investment
intent in such form and containing such provisions as requested by the
Committee.

        § 6    Tax Withholding.    The Company shall withhold from the shares of
Common Stock payable to Employee any federal, state, or local taxes of any kind
required by law to be withheld, if any, with respect to the Restricted Stock
Units for which restrictions shall lapse; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required by law to be withheld. Any fraction of a share of Common Stock which
would be required to satisfy such an obligation shall be disregarded and the
remaining amount due shall be paid in cash by Employee. The Company shall, to
the extent permitted by law, also have the right to deduct from any payment of
any kind otherwise due to Employee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock Units.

        § 7    No Right to Continued Employment.    Nothing in this Agreement
shall be deemed by implication or otherwise to impose any limitation on any
right of the Company to terminate Employee's service at any time and for any
reason.

        § 8    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to its conflict of law principles. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

        § 9    Binding Effect; Modification.    This Agreement is binding upon
the Company and Employee and their respective heirs, executors, administrators,
legal representatives, successors and assigns. The Agreement may not be modified
except in writing signed by both parties.

        § 10    Headings and Sections.    The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any references to sections (§) in
this Agreement shall be to sections (§) of this Agreement unless otherwise
expressly stated as part of such reference.

        § 11    Resolution of Disputes.    Any dispute regarding the
interpretation of this Agreement shall be submitted by Employee or the Company
to the Committee for review. The resolution of such a dispute by the Committee
shall be final and binding on the Company and Employee.

        § 12    Plan and Award Agreement.    This Award is subject to all of the
terms and conditions in this Agreement and in the Plan. The terms and provisions
of the Plan are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and this

2

--------------------------------------------------------------------------------



Agreement, the Plan shall govern and control. All of the capitalized terms not
otherwise defined in this Agreement will have the same meaning in this Agreement
as in the Plan. Employee hereby acknowledges receiving a copy of the Plan. This
Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.

        § 13    Representations and Warranties of Employee.    Employee
represents and warrants to the Company that:

        (a)   Agrees with Terms of the Plan and this Agreement.    Employee has
received a copy of the Plan and has read and understands the terms of the Plan
and this Agreement, and agrees to be bound by their terms and conditions.
Employee acknowledges that there may be adverse tax consequences upon the
vesting of Restricted Stock Units or thereafter if the Award is paid and
Employee later disposes of the Stock, and that Employee should consult a tax
adviser prior to such time.

        (b)   Cooperation.    Employee agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.

        § 14    Code Section 409A.    This Agreement is intended to comply with,
or be exempt from, the provisions of Section 409A of the Code and this Agreement
shall be construed and interpreted in accordance with such intent. The Company
reserves the right to amend this Agreement to the extent it reasonably
determines is necessary in order to avoid any adverse tax consequences under
Section 409A of the Code. Notwithstanding anything to the contrary, none of the
Company, its officers, directors, employees, agents or represenatives guarantees
that this Agreement complies with, or is exempt from, the provisions of
Section 409A of the Code and none of the foregoing shall have any liability for
the failure of this Agreement to comply with, or be exempt from, the provisions
of Section 409A of the Code.

        § 15    No Secured Rights.    Employee's right to payments under this
Agreement shall not constitute nor be treated as property or as a trust fund of
any kind. Employee's rights are limited exclusively to the right to receive
shares of Common Stock as provided in the Agreement. Employee shall not have any
rights as an owner of the Company with respect to any Restricted Stock Units
granted to Employee. All benefits payable to Employee shall be payable solely
from the general assets of the Company and no separate or special funds shall be
established and no segregation of assets shall be made to assure the payment of
benefits to Employee. Employee's rights shall be limited to those rights which
are specifically enumerated in the Agreement, and such rights shall be for all
purposes, unsecured contractual creditors' rights against the Company only,
being on a parity with the rights of all other unsecured general creditors of
the Company.

        § 16    Miscellaneous.    This Agreement is not intended to constitute a
retirement plan subject to the Employee Retirement Income Security Act of 1974,
as amended ("ERISA").

[Signature Page Follows]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as of the Grant Date.

    JOE'S JEANS, INC.
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
EMPLOYEE
 
 
  


--------------------------------------------------------------------------------

[INSERT NAME]

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



JOE'S JEANS, INC. AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN RESTRICTED
STOCK UNIT AGREEMENT
